t c summary opinion united_states tax_court jeffrey a prussin and judith m prussin petitioners v commissioner of internal revenue respondent docket no 10929-13s filed date jeffrey a prussin and judith m prussin pro sese julie l payne and patsy a clarke for respondent summary opinion kerrigan judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times we round all monetary amounts to the nearest dollar this action was commenced under sec_6404 in response to a final_determination by the appeals_office that petitioners are not entitled to abatement of interest associated with their and excise_tax liabilities and their federal_income_tax liability the only issue for our consideration is whether the appeals officer’s denial of petitioners’ abatement requests was an abuse_of_discretion background some of the facts have been stipulated and are so found petitioners resided in california when they filed the petition during and petitioner husband was the administrator of j jp funding’s pension_plan respondent’s examination_division began an audit of j jp funding during the audit petitioners agreed that the pension_plan was involved in a prohibited_transaction for the and tax years petitioners retained the law offices of ilene h ferenczy llc ferenczy to aid them with the audit ferenczy and respondent exchanged emails throughout the course of the audit as a result of the audit petitioners were required to file forms return of excise_taxes related to employee_benefits plans for tax years and petitioners were also required to file form 4549-e income_tax discrepancy adjustments for tax_year petitioners made a payment of dollar_figure on date for the excise_tax owed for tax_year this payment did not include interest respondent sent petitioner husband a letter dated date which informed him that he owed zero for his excise_tax liability on date respondent sent petitioner husband a letter claiming he owed dollar_figure of interest as a result of his excise_tax liability on date respondent sent petitioner husband a letter claiming he owed dollar_figure in interest respondent sent a third letter on date claiming petitioner husband owed dollar_figure in interest on date petitioners made a payment of dollar_figure for the excise_tax owed for tax_year this payment did not include interest respondent sent petitioner husband a letter dated date which informed him that he owed zero for his excise_tax liability on date respondent sent petitioner husband a letter claiming he owed interest of dollar_figure for his excise_tax liability petitioners filed timely a individual_income_tax_return as a result of the audit respondent claimed that petitioners’ income_tax_liability including interest through date totaled dollar_figure petitioners made a payment of dollar_figure on date on date respondent sent petitioners a letter advising them that they owed additional interest of dollar_figure as a result of their income_tax_liability on date petitioners made a payment of dollar_figure on date respondent received three form sec_843 claim_for_refund and request for abatement from petitioners all three form sec_843 were dated date the first two form sec_843 requested abatement of interest for the and excise_tax liabilities the third form_843 requested abatement of the additional accrued interest for the income_tax_liability that petitioners had already paid on date on date respondent mailed petitioners two letters the first letter advised petitioners that respondent had disallowed their interest abatement claims for the and excise_tax liabilities the second letter advised petitioners that respondent had disallowed their interest abatement claim for the income_tax_liability on date petitioners mailed a check for dollar_figure the remaining amount of interest due for the and excise_tax liabilities petitioners protested the disallowance of their interest abatement claims and the appeals_office reviewed the facts and law on date respondent sent petitioners a full disallowance--final determination_letter disallowing petitioners’ interest abatement claims for the and excise_tax liabilities and for the income_tax_liability discussion i sec_6404 sec_6404 provides in relevant part in general --in the case of any assessment of interest on-- a any deficiency attributable in whole or in part to any unreasonable error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial or managerial act or b any payment of any_tax described in sec_6212 to the extent that any unreasonable error or delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial or managerial act the secretary may abate the assessment of all or any part of such interest for any period for purposes of the preceding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment regulations promulgated under sec_6404 define managerial act as an administrative act that occurs during the processing of a taxpayer’s case involving the temporary or permanent loss of records or the exercise of judgment or discretion relating to management of personnel sec_301_6404-2 proced admin regs a ministerial_act is defined as a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place sec_301_6404-2 proced admin regs the regulations further specify that a decision concerning the proper application of federal tax law or other federal or state law is neither a managerial nor a ministerial_act sec_301_6404-2 and proced admin regs the court may order interest abatement if the commissioner abused his or her discretion by failing to abate interest in a final_determination sec_6404 see 550_us_501 finding that the tax_court provides the exclusive forum for judicial review of the commissioner’s determination not to abate interest under sec_6404 in order to prevail a taxpayer must prove that the commissioner abused his or her discretion by acting arbitrarily capriciously or without sound basis in fact or law see 112_tc_19 the issue before the court is whether the record reveals a managerial or ministerial error such that respondent’s determination not to abate interest was an abuse_of_discretion per sec_6404 petitioners contend that respondent improperly determined not to abate the interest per sec_6404 on their excise_tax liabilities for and and on their income_tax_liability for because they had entered into a settlement agreement with respondent in which respondent implicitly waived collecting the interest at issue in this case respondent contends that the determination not to abate was proper per sec_6404 ii settlement agreement the settlement of disputed tax_liabilities is governed by sec_7121 and sec_7122 which authorize the secretary or an authorized delegate to settle any_tax disputes and compromise any civil or criminal case arising under the internal revenue laws 899_f2d_1149 11th cir the procedures under these provisions and the applicable regulations are the exclusive means by which a compromise or settlement will be binding on both the taxpayer and the government 648_f2d_1198 9th cir finding that the regulation procedures are exclusive aff’g in part rev’g in part tcmemo_1979_71 122_tc_384 accordingly ‘no theory founded upon general concepts of accord and satisfaction can be used to impute a compromise settlement’ fincourt b shelton pc v commissioner tcmemo_2013_273 at quoting 510_f2d_112 5th cir regulations under sec_7122 clarify the procedures required with respect to an offer-in-compromise and how an offer may be accepted sec_301 d proced admin regs requires that offers-in-compromise be submitted in the form and manner prescribed by the internal_revenue_service irs the prescribed form for an offer-in-compromise is form_656 offer_in_compromise see sullivan v commissioner tcmemo_2009_4 slip op pincite sec_301_7122-1 proced admin regs also provides that a n offer to compromise a tax_liability must be made in writing must be signed by the taxpayer under penalty of perjury and must contain all of the information prescribed or requested by the secretary petitioners argue that they reached a binding settlement agreement with respondent in which respondent implicitly waived the interest charges with respect to the and excise_tax liabilities and the income_tax_liability iii excise_tax liabilities for tax years and petitioners testified about email exchanges between their counsel ferenczy and respondent regarding the balance that petitioners owed petitioner husband testified about both the date letter from respondent which stated that petitioners owed nothing for the excise_tax liability and also the date letter which stated that petitioners had a zero balance for the excise_tax liability however petitioner husband testified that petitioners did not actually sign any agreement with the irs the record also does not contain any evidence of a signed form_656 since the regulations dictate the exclusive means by which a binding agreement can be reached and those regulations require the signing of a form_656 the fact that neither form was signed is fatal to petitioners’ claim petitioners and respondent did not enter into a binding agreement as required by the statute for the and excise_tax liabilities there is no evidence that the parties complied with the procedures specified under sec_7121 or sec_7122 for either a closing_agreement or an offer-in-compromise the facts do not support a legally binding compromise that no interest is owed related to the and excise_tax liabilities see dormer v commissioner tcmemo_2004_167 slip op pincite in the absence of an enforceable settlement of all of the excise liabilities for and it cannot be said that an error ministerial or otherwise was committed in computing the balance due on petitioner s’ account id pincite petitioners do not allege any other managerial or ministerial errors or delays accordingly the appeals officer did not commit an abuse_of_discretion under sec_6404 by denying petitioners’ interest abatement claims iv income_tax_liability for tax_year a request for a refund of interest_paid based on abatement must be filed by the taxpayer within three years from the time the return was filed or two years from the time the interest was paid whichever period expires later see sec_6404 sec_6512 sec_6511 from the record before us we know that petitioners timely filed their tax return assuming in petitioners’ favor that they requested an extension and filed by date three years from that filing_date would be date petitioners made their last interest payment on date two years from that interest payment is date since date was later than date the two-year period controls petitioners at earliest filed their form_843 on date which is well past date the form_843 was not timely therefore the appeals officer did not commit an abuse_of_discretion in disallowing the interest abatement claim for the income_tax_liability furthermore even if the form_843 had been timely there still was no abuse_of_discretion because there was no binding agreement regarding the interest see dormer v commissioner tcmemo_2004_167 any contention we have not addressed is irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
